Warner, Chief Justice.
The defendant was indicted for the offense of “larceny from the vessel,” under the 4408th section of the Code, and upon his trial therefor, was found guilty. A motion was made for a new trial on the various grounds stated therein, *505which was overruled by the court, and the defendant excepted.
1. The evidence in the record, in our judgment, was sufficient to satisfy the jury, beyond a reasonable doubt, that the defendant stole the hats from the vessel as alleged in the indictment.
2, 3. That part of the charge of the court to the jury, to-wit: “ Whenever it is established that a larceny has been committed, and the stolen goods are immediately afterwards found in the possession of a person, that fact is presumptive evidence that the person is guilty of the larceny of the character charged to have been committed,” was unobjectionable; but that part of the charge, to-wit: “If you further believe, from the evidence, that a portion of the stolen goods were, at the very time, or immediately afterwards, found in the possession of the defendant, then the law presumes that the defendant is guilty of the offense of larceny from the vessel, and the burden of proof is upon him to show that he obtained the goods honestly, and if he fails to do this, you should find him guilty of the offense charged,” was error, according to the ruling of this court in- Parker vs. The State, 34 Georgia Reports, 262.
4. The charge of the court was objectionable in regard to the statement of the prisoner, in so far as it attempted to show by argument that his statement was not true, from the evidence. But, notwithstanding the court may have erred in its charge to the jury, still, the verdict was right under the evidence and the law applicable thereto, and we will not disturb it.
Let the judgment of the court below be affirmed.